            Case 1:19-cv-07489-AT Document 1 Filed 08/10/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BERNHARD KUHMSTEDT,

                               Plaintiff,                     Docket No. 1:19-cv-7489

        - against -                                           JURY TRIAL DEMANDED


 MLB ADVANCE MEDIA, L.P.

                                Defendant.


                                            COMPLAINT

       Plaintiff Bernard Kumstedt (“Kumstedt” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant MLB Advance Media, L.P. (“MLB

Advance” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of two

copyrighted photographs of actor Will Smith and DJ Jazzy Jeff, owned and registered by

Kumstedt, a professional photographer. Accordingly, Kumstedt seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-07489-AT Document 1 Filed 08/10/19 Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Kumstedt is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at

Westermuehlstr 3, Munich 80469 Germany.

       6.      Upon information and belief, MLB Advance is a foreign limited partnership duly

organized and existing under the laws of the State of Delaware, with a place of business at 75

Ninth Avenue, New York, New York 10011. Upon information and belief, MLB Advance is

registered with the New York State Department of Corporations to do business in New York. At

all times material hereto, MLB Advance has operated its Tumblr page the URL:

www.DrawnToMLB.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Kumstedt photographed actor Will Smith and DJ Jazzy Jeff (the “Photograph”). A

true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Kumstedt is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-162-966.

       B.      Defendant’s Infringing Activities
              Case 1:19-cv-07489-AT Document 1 Filed 08/10/19 Page 3 of 5




        10.     MLB Advance ran the Photographs on the Website. See:

https://drawntomlb.com/post/147451070583/brewers-in-preparation-for-90s-night-at/amp. A true

and correct copy of the article and a screenshot of the Photograph on the Website are attached

hereto as Exhibit B.

        11.     MLB Advance did not license the Photograph from Plaintiff for its Website, nor

did MLB Advance have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.     MLB Advance infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. MLB Advance is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

        14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.     Upon information and belief, the foregoing acts of infringement by MLB

Advance have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.
             Case 1:19-cv-07489-AT Document 1 Filed 08/10/19 Page 4 of 5




       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant MLB Advance be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       August 9, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
Case 1:19-cv-07489-AT Document 1 Filed 08/10/19 Page 5 of 5




                                       Valley Stream, NY 11580
                                       Tel: (516) 233-1660
                                       RL@LiebowitzLawFirm.com

                                Attorneys for Plaintiff Bernhard Kuhmstedt
